Citation Nr: 1123549	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  04-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to the assignment of an earlier effective date for the grant of special monthly compensation.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In an August 2009 decision, the Board, in part, remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the remand portion of the August 2009 decision, the Board noted that several documents were missing from the claims files and requested that the RO associate with the claims files any temporary folders for the Veteran, prepare a new rating decision, and readjudicate the issue on appeal, issuing a supplemental statement of the case (SSOC) if the benefit sought on appeal is not granted in full.

Subsequently, with the help of the Veteran, the missing documents were associated with the claims files.  However, the RO did not prepare a new rating decision or SSOC on the issue on appeal.  The Board finds that, as the original rating decision was recovered, there is no need for the RO to prepare a new one (unless benefits are being awarded).  However, the RO must readjudicate the issue on appeal through the issuance of a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue an SSOC and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

